ORIGINAL                                               01/20/2022


             IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                        Case Number: PR 22-0004


                                        PR 22-0004
                                                                              FILED
                                                                               JAN 2 0 2022
                                                                             BOVVerl Greenwood
                                                                           Clerk of Suprerne Court
                                                                              State of Montana


 IN RE THE PETITION OF
                                                                     ORDER
 HERBERT I. PIERCE III




       Herbert I. Pierce III has petitioned this Court for admission to active status in the
State Bar of Montana after having been on inactive status since March 2019.
       IT IS ORDERED that upon payment of the appropriate fees to the State Bar of
Montana, Petitioner shall be admitted to the active practice of law in the state of Montana.
       IT IS FURTHER ORDERED that, within six months of the date of this Order,
Petitioner shall submit to the Board of Continuing Legal Education, P.O. Box 577, Helena,
MT 59624, proof of attendance at thirty hours of approved Continuing Legal Education to
be credited to the time Petitioner was on inactive status.
       The Clerk is directed to provide copies of this Order to Petitioner and to the State
Bar of Montana.
       DATED this e_b day of January, 2022.

                                                  For the Court,



                                                  By7z7a           Chief Justice